NOTE: This order is nonprecedential.


  Wniteb ~tates BASF AGRO v.   CIPLA LIMITED                                  2



                        ON MOTION


                 Before PROST, Circuit Judge.
                          ORDER
   The appellants move to expedite the briefing schedule
and oral argument in this case. The appellees oppose.
    The appellants may of course significantly expedite
the briefing schedule by filing their own briefs early. The
appellees have agreed to file their response brief within
30 days of the date of filing of the appellants' opening
briefs.
     Upon consideration thereof,
     IT Is ORDERED THAT:
     The motion is denied.
                                    FOR THE COURT

     JUl.. 18 2011                  /s/ Jan Horbaly
        Date                        Jan Horbaly
                                    Clerk
cc: Nagendra Setty, Esq.
    Jonathan G. Graves, Esq.
    Gregory A. Castanias, Esq.
s8                                                   FILED
                                            U.s. COURT OF APPEALS FOR
                                               THE FEDERAL CIRCUIT

                                                 JUL 1 82011
                                                   JAN HORBAlY
                                                      CLERK